With the understanding that we do not suggest that civil contempt would be an appropriate remedy to collect the arrearage after emancipation, I concur generally in the opinion and judgment. The holdings in Martin v. Martin (1992), 76 Ohio App.3d 638,  602 N.E.2d 772, and Crigger v. Crigger (1991),71 Ohio App.3d 410, 594 N.E.2d 67, do not preclude enforcement of payment of child support arrearages by appropriate means after emancipation.
The reliance upon R.C. 3113.21(G)(4)(b) and (M)(1) as direct authority to order installment payments appears to be inconsistent with our decisions in Martin and Crigger. However, even if the trial court could not order payment of arrearages in installments after emancipation, there is no prejudicial error since the order permits payment of a much larger sum in installments because of ability to pay. Otherwise, the entire arrearage would be immediately payable, which could be enforced by appropriate collection methods for judgments. The methods that may be used to enforce a child support order are set forth in R.C. 2301.38(A)(1), including proceedings under R.C. 2331.01, which may involve arrest of a judgment debtor to the extent constitutionally permissible and under circumstances set forth in R.C. 2331.02.
Accordingly, except as stated herein, I concur in the opinion and in the judgment, there being no prejudicial error.